                                                                                         t*
                                                               lptL
    Case: 1:18-cr-00873 Document #: 83 Filed: 08/01/19 Page 1 of 5 PageID #:356
                                                                                 ED
                                                                        AUG   -1 2019
                         UNITED STATES DISTRICT COURT
                         N9RTHERN DISTRICT oF ILLIN9IS TLIOMAS.G ]BRUTON
                               EASTERN       DrvrsroN cLEErt q.s. plugtcT couRT
                                                      JTJDGE DURKIN
 UNITED STATES OF AMERICA
                                              No. 18   .*               JUDGE GTLBERI
        v.                                               '{0AG|STRATE
                                              Violations: Title 18, United States
MATTHEW GREGORY BERGER                        Code, Section 875(c); Title 18, United
                                              States Code, Section 115(a)(1)(B)

                                              Superseding Indictment

                                     COUNT ONE
        The SPECIAL JULY 2018 GRAND JURY charges:

        On or about December 3, 2018, at approximately 8:07 p.m. Eastern Standard

Time,   at   Chicago,   in the Northern District of Illinois, Eastern    Division, and

elsewhere,

                           MATTHEW GREGORY BERGER,

defendant herein, knowingly and       willfully transmitted in interstate   commerce a

communication containing a threat to injure the person of another;

        In violation of Title 18, United States Code, Section 875(c).
I

       Case: 1:18-cr-00873 Document #: 83 Filed: 08/01/19 Page 2 of 5 PageID #:357




                                         COUNT TWO

            The SPECIAL JULY 2018 GRAND JURY further charges:

            On or about December 3, 2018, at approximately 8:13 p.m. Eastern Standard

    Time,   at   Chicago,   in the Northern District of Illinois,   Eastern Division, and

    elsewhere,

                               MATTHEW GREGORY BERGER,

    defendant herein, knowingly and       willfully transmitted in interstate   commerce a

    communication containing a threat to injure the person of another;

            In violation of Titie 18, United States Code, Section 875(c).
   Case: 1:18-cr-00873 Document #: 83 Filed: 08/01/19 Page 3 of 5 PageID #:358




                                   COUNT THREE

      The SPECIAL JULY 2018 GRAND JURY further charges:

      On or about December 6,20L8, at Chicago, in the Northern District of Illinois,

Eastern Division, and elsewhere,

                         MATTHEW GREGORY BERGER,

defendant herein, knowingly and     willfully transmitted in interstate   commerce

communication containing a threat to injure the person of another;

      In violation of Title 18, United States Code, Section 875(c).
    Case: 1:18-cr-00873 Document #: 83 Filed: 08/01/19 Page 4 of 5 PageID #:359




                                   COUNT FOUR

      The SPECIAL JULY 2Ol8 GRAND JURY further charges:

      On or about December 14,20L8, at Chicago, in the Northern District of Illinois,

Eastern Division, and elsewhere,

                         MATTHEW GREGORY BERGER,

defendant herein, knowingly and willfully transmitted in interstate commerce        a


communication containing a threat to injure the person of another;

      In violation of Title 18, United States Code, Section 875(c).
    Case: 1:18-cr-00873 Document #: 83 Filed: 08/01/19 Page 5 of 5 PageID #:360



                                    COUNT FIVE

       The SPECIAL JULY 2018 GRAND JURY further charges:

       On or about December L7,20L8, at Chicago, in the Northern District of Illinois,

Eastern division, and elsewhere,

                           MATTHEW GREGORY BERGER,

defendant herein, did threaten to assault and murder Federal law enforcement

officers, with intent to impede, intimidate, and interfere with such officers while

engaged in the performance of their official duties and with intent to retaliate against

Federal law enforcement officers on account of the performance of their official duties;

to wit, in that BERGER threatened to assault and     kill   employees of the U.S. Federal

Bureau of Investigation;

      In violation of Title 18, united states code, Section 1lb(aXl)(B).



                                               A TRUE BILL:


                                               FOREPERSON

UNITED STATES ATTORNEY
